Citation Nr: 1549062	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-11 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for multilevel spondylosis of the lumbar spine with degenerative changes (lower back pains).


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1954 to September 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the San Diego, California, Regional Office (RO) which, in pertinent part, denied service connection for multilevel spondylosis of the lumbar spine with degenerative changes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In his May 2012 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for an October 2015 videoconference hearing and was notified of that hearing in September 2015.  In September 2015, the Veteran contacted the RO to reschedule the videoconference hearing as he was unable to attend on the scheduled date.  The Veteran's videoconference hearing has not yet been rescheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




